PD-1157-15
                                                                         COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                         Transmitted 9/3/2015 2:17:27 PM
SEPTEMBER 9, 2015                                                          Accepted 9/9/2015 9:17:11 AM
                                                                                          ABEL ACOSTA
                              PDR No. ____________________                                        CLERK

                           Court of Appeals No. 11-12-00019-CR

      RICKEY ELLISON                          §      IN THE TEXAS COURT OF
                                              §
      v.                                      §         CRIMINAL APPEALS
                                              §
      THE STATE OF TEXAS                      §           AT AUSTIN, TEXAS


      PETITIONER’S MOTION FOR EXTENSION OF TIME TO FILE PRO SE
                PETITION FOR DISCRETIONARY REVIEW


     TO THE HONORABLE JUSTICES OF SAID COURT:

            Now comes RICKEY ELLISON,              Petitioner in the above styled and

     numbered cause, and moves this Court for a 90-day extension to file his Pro Se

     Petition for Discretionary Review, and would show as follows:

            1.      Petitioner has been convicted of the felony offense of Murder and

     assessed a sentence of life imprisonment in the 331 st District Court of Travis

     County, Texas.

            2.      The Eleventh District Court of Appeals issued an published decision

     in this case on August 13, 2015.     Rickey Ellison v. State of Texas, 11-12-00019-

     CR (Tex.App.- Eastland August 25, 2015).       Petitioner did not file a motion for

     Rehearing. The PDR in this case is due on or before September 14, 2015.

            3.      The undersigned counsel was appointed in the present case to

                                                                                         1
represent Petitioner on direct appeal, but will not be continuing his representation

in seeking a petition for discretionary review.

      4.     In order to pursue his options, Petitioner needs time to retain counsel,

or to obtain the record and other necessary documents in which to prepare a PDR

on a pro se basis. Accordingly, the undersigned counsel request on Petitioner’s

behalf a 90 day extension of time to file his Petition for Discretionary Review in

this case.

      5.     Petitioner’s personal information for the purposes of notices by this

Court is as follows:

                                 Mr. Rickey Ellison
                                 # 00333498
                                 TDCJ Allred Unit
                                 2101 FM 369 North
                                 Iowa Park, TX 76367

      WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this

Court grant this Motion, and grant an additional 90 days to file a PDR in this case

                                       Respectfully submitted,

                                       Law Office of Alexander L. Calhoun
                                       4301 W. William Cannon Dr., Ste. B-150, # 260
                                       Austin, TX 78749
                                       Tele: 512/ 420-8850
                                       Fax: 512/ 233 - 5946
                                       Cell: 512/ 731-3159
                                       Email: alcalhoun@earthlink.net


                                                                                      2
                                      BY:_/s/   Alexander L Calhoun ___
                                      Alexander L. Calhoun
                                      State Bar No.: 00787187

                                      Attorney for Rickey Ellison



                         CERTIFICATE OF SERVICE

      I hereby certify that on September 4, 2015, a copy of the above and foregoing

motion has been served upon the Travis County District Attorney's Office, Blackwell-

Thurman Justice Complex, Austin, TX 78767 by email to opposing counsel at the

following address: scott.talliaferro@co.travis.tx.us and by United States Mail to the

State Prosecution Attorney by U.S. Mail at the following address:

P.O. Box 13046
Capitol Station
Austin, Texas 78711

by United States Mail.



                                       /s/   Alexander L Calhoun
                                      Alexander L. Calhoun




                                                                                   3